
	

113 HR 2910 IH: Gun Violence Prevention and Reduction Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2910
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Waxman (for
			 himself, Mr. Pallone,
			 Mrs. Capps,
			 Ms. Schakowsky,
			 Ms. Matsui,
			 Mrs. Napolitano, and
			 Mr. Danny K. Davis of Illinois)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To protect American children and their families from the
		  epidemic of gun violence by banning access to certain weapons, strengthening
		  the Nation’s mental health infrastructure, and improving the understanding of
		  gun violence.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Gun Violence Prevention and
			 Reduction Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Banning Access to Do-It-Yourself Assault
				Weapons
					Sec. 101. Do-it-yourself assault weapon ban.
					Sec. 102. Prohibition of advertising do-it-yourself assault
				weapons.
					Sec. 103. Definitions.
					Sec. 104. Construction.
					Title II—Strengthening the Nation’s Mental Health Infrastructure
				
					Subtitle A—Advancing Research on Serious Mental
				Illness
					Sec. 201. National Institute of Mental Health research program
				on serious mental illness.
					Subtitle B—Improving the Mental Health Workforce
					Sec. 211. National Health Service Corps scholarship and loan
				repayment funding for behavioral and mental health professionals.
					Sec. 212. Reauthorization of HRSA’s Mental and Behavioral
				Health Education and Training Program.
					Sec. 213. Mental health awareness training for school and
				emergency services personnel.
					Sec. 214. SAMHSA grant program for development and
				implementation of curricula for continuing education on serious mental
				illness.
					Sec. 215. Clarification of HIPAA training requirements
				regarding disclosure of protected health information concerning individuals
				with mental health disorders.
					Subtitle C—Expanding Access to Mental Health
				Services
					Sec. 221. Advancing Wellness and Resilience in Education
				(AWARE) Initiative.
					Sec. 222. SAMHSA and HRSA integration of mental health services
				into primary care settings.
					Sec. 223. Children’s recovery from trauma.
					Sec. 224. Information on geriatric mental health
				disorders.
					Sec. 225. GAO study on availability of inpatient
				beds.
					Sec. 226. Reporting requirements for block grants regarding
				mental health and substance use disorders.
					Sec. 227. Mental health parity.
					Subtitle D—Promoting Public Awareness of Mental Health
				Disorders and Reducing Stigma of Such Disorders
					Sec. 231. Promoting public awareness of mental health disorders
				and reducing stigma of such disorders.
					Title III—Understanding the Epidemic of Gun Violence
					Sec. 301. Reaffirming CDC research authority.
					Sec. 302. National violent death reporting system.
					Sec. 303. Protecting confidential doctor-patient
				relationship.
				
			IBanning Access to
			 Do-It-Yourself Assault Weapons
			101.Do-it-yourself
			 assault weapon ban
				(a)Banned hazardous
			 productsNotwithstanding
			 section 3(a)(5)(E) of the Consumer Product Safety Act (15 U.S.C.
			 2052(A)(5)(E)), a firearm receiver casting or firearm receiver blank
			 that—
					(1)at the point of
			 sale does not meet the definition of a firearm in section 921(a) of title 18,
			 United States Code, and
					(2)after purchase by a consumer, can be
			 completed by the consumer to the point at which such casting or blank functions
			 as a firearm frame or receiver for a semiautomatic assault weapon or machine
			 gun,
					shall be
			 considered a banned hazardous product under section 8 of such Act (15 U.S.C.
			 2057).(b)Prohibited
			 ActsIt shall be unlawful for any person to sell, offer for sale,
			 manufacture for sale, or import into the United States for sale, to a
			 consumer—
					(1)an assault weapon
			 parts kit; or
					(2)a
			 machinegun parts kit.
					(c)Enforcement
					(1)Subsection (a) shall be treated as a ban
			 under section 19 of the Consumer Product Safety Act (15 U.S.C. 2068).
					(2)Notwithstanding section 3(a)(5)(E) of the
			 Consumer Product Safety Act (15 U.S.C. 2052(A)(5)(E)), a violation of
			 subsection (b) shall be treated as a violation of section 19 of such Act and
			 any person who violates such subsection shall be subject to the penalties set
			 forth in section 20 of such Act.
					(d)ConsultationIn
			 enforcing this section, the Consumer Product Safety Commission shall
			 periodically consult with the Bureau of Alcohol, Tobacco, Firearms and
			 Explosives regarding effective strategies for and methods of
			 enforcement.
				102.Prohibition of
			 advertising do-it-yourself assault weapons
				(a)In
			 generalIt shall be unlawful
			 to market or advertise, on any medium of electronic communications, including
			 over the Internet, for the sale of any of the following:
					(1)A firearm receiver casting or firearm
			 receiver blank that—
						(A)at the point of
			 sale does not meet the definition of a firearm in section 921(a) of title 18,
			 United States Code; and
						(B)after purchase by
			 a consumer, can be completed by the consumer to the point at which it functions
			 as a firearm frame or receiver for a semiautomatic assault weapon or
			 machinegun.
						(2)An assault weapon
			 parts kit.
					(3)A
			 machinegun parts kit.
					(b)Enforcement by
			 the Federal Trade CommissionA violation of subsection (a) shall be
			 treated as a violation of a rule defining an unfair or deceptive act or
			 practice described under section 18(a)(1)(B) of the Federal Trade Commission
			 Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission shall enforce this
			 section in the same manner, by the same means, and with the same jurisdiction,
			 powers, and duties as though all applicable terms and provisions of the Federal
			 Trade Commission Act were incorporated into and made a part of this Act.
				(c)Rule of
			 constructionNothing
			 contained in this title shall be construed to limit the authority of the
			 Federal Trade Commission under any other provision of law.
				103.Definitions
				(a)TermsFor purposes of this title—
					(1)the term assault weapon parts
			 kit means any part or combination of parts not designed and intended for
			 repair or replacement but designed and intended to enable a consumer who
			 possesses all such necessary parts to assemble a semiautomatic assault
			 weapon;
					(2)the term machinegun parts kit
			 means any part or combination of parts designed and intended to enable a
			 consumer who possesses all such necessary parts to assemble a machinegun or
			 convert a firearm into a machinegun;
					(3)the term semiautomatic assault
			 weapon means—
						(A)a semiautomatic
			 rifle or semiautomatic shotgun that has the capacity to accept a detachable
			 ammunition magazine; or
						(B)a semiautomatic
			 pistol that has—
							(i)the
			 capacity to accept a detachable ammunition magazine; and
							(ii)any one of the features described in
			 subsection (b);
							(4)the term machinegun has the
			 meaning given such term in section 5845(b) of title 26, United States
			 Code;
					(5)the term
			 semiautomatic pistol means any repeating pistol that utilizes a
			 portion of the energy of a firing cartridge to extract the fixed cartridge case
			 and chamber the next round and requires a separate pull of the trigger to fire
			 each cartridge;
					(6)the term
			 semiautomatic rifle has the meaning given such term in section
			 921(a)(28) of title 18, United States Code; and
					(7)the term
			 semiautomatic shotgun means any repeating shotgun that utilizes a
			 portion of the energy of a firing cartridge to extract the fixed cartridge case
			 and chamber the next round and requires a separate pull of a trigger to fire
			 each cartridge.
					(b)Special features
			 of a semiautomatic pistolThe special features described in
			 paragraph (3)(B)(ii) are—
					(1)an ammunition magazine that attaches to the
			 pistol outside of the pistol grip;
					(2)a
			 threaded barrel capable of accepting a barrel extender, flash suppressor,
			 forward handgrip, or silencer;
					(3)a
			 shroud that is attached to, or partially or completely encircles, the barrel
			 and that permits the shooter to hold the firearm with the nontrigger hand
			 without being burned;
					(4)a
			 manufactured weight of 50 ounces or more when the pistol is unloaded;
			 and
					(5)a
			 semiautomatic version of an automatic firearm.
					104.ConstructionNothing in this title shall be construed as
			 limiting the ability of a State to enact more restrictive gun-related laws, or
			 bans on firearm receiver casts, firearm receiver blanks, assault weapon parts
			 kits, or machinegun parts kits.
			IIStrengthening the
			 Nation’s Mental Health Infrastructure 
			AAdvancing Research
			 on Serious Mental Illness
				201.National
			 Institute of Mental Health research program on serious mental illness
					(a)Purpose of
			 InstituteSection 464R(a) of
			 the Public Health Service Act (42 U.S.C. 285p(a)) is amended by inserting
			 serious mental illness research, after biomedical and
			 behavioral research,.
					(b)Research
			 programSection 464R(b) of
			 the Public Health Service Act (42 U.S.C. 285p(b)) is amended—
						(1)by striking
			 The research program and inserting the following:
							
								(1)In
				generalThe research
				program
								;
						(2)by striking
			 to further the treatment and prevention of mental illness and
			 inserting to further the treatment and prevention of mental illness
			 (including serious mental illness); and
						(3)by adding at the
			 end the following:
							
								(2)Research with
				respect to serious mental illnessAs part of the research program established
				under this subpart, the Director of the Institute shall conduct or support
				research on serious mental illness, including with respect to—
									(A)the causes,
				prevention, and treatment of serious mental illness; and
									(B)interventions to improve early
				identification of individuals with serious mental illness and referral of such
				individuals to mental health professionals for
				treatment.
									.
						(c)Biennial
			 reportSection 403(a)(5) of the Public Health Service Act (42
			 U.S.C. 283(a)(5)) is amended—
						(1)by redesignating
			 subparagraph (L) as subparagraph (M); and
						(2)by inserting after
			 subparagraph (K) the following:
							
								(L)Serious mental
				illness.
								.
						BImproving the
			 Mental Health Workforce
				211.National Health
			 Service Corps scholarship and loan repayment funding for behavioral and mental
			 health professionalsSection
			 338H of the Public Health Service Act (42 U.S.C. 254q) is amended—
					(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
					(2)by inserting after
			 subsection (a) the following:
						
							(b)Additional
				funding for behavioral and mental health professionalsIn addition to the amounts authorized to be
				appropriated under subsection (a), and in addition to the amounts appropriated
				under section 10503 of Public Law 111–148, there are authorized to be
				appropriated such sums as may be necessary for fiscal years 2014 through 2018
				for scholarships and loan repayments under this subpart for ensuring, as
				described in sections 338A(a) and 338B(a), an adequate supply of behavioral and
				mental health
				professionals.
							.
					212.Reauthorization
			 of HRSA’s Mental and Behavioral Health Education and Training
			 ProgramSubsection (e) of
			 section 756 of the Public Health Service Act (42 U.S.C. 294e–1) is amended to
			 read as follows:
					
						(e)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated such sums as may be
				necessary for fiscal years 2014 through
				2018.
						.
				213.Mental health
			 awareness training for school and emergency services personnelSection 520J of the Public Health Service
			 Act (42 U.S.C.
			 290bb–41) is amended—
					(1)in the section
			 heading, by inserting Mental
			 health awareness before Training; and
					(2)in subsection
			 (b)—
						(A)in the subsection
			 heading, by striking illness and inserting
			 health;
						(B)in paragraph
			 (1)—
							(i)by
			 inserting and other categories of individuals, as determined by the
			 Secretary, after emergency services personnel;
			 and
							(ii)by striking
			 mental illness each place it appears and inserting mental
			 health disorder;
							(C)in paragraph
			 (5)—
							(i)in the matter
			 preceding subparagraph (A), by striking to and inserting
			 for evidence-based programs for the purpose of; and
							(ii)by striking
			 subparagraphs (A) through (C) and inserting the following:
								
									(A)recognizing the
				signs and symptoms of mental health disorders; and
									(B)(i)providing education to
				personnel regarding resources available in the community for individuals with a
				mental health disorder and other relevant resources; or
										(ii)the safe de-escalation of crisis
				situations involving individuals with a mental health
				disorder.
										;
				and
							(D)by amending
			 paragraph (7) to read as follows:
							
								(7)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection such sums as may be
				necessary for fiscal years 2014 through
				2018.
								.
						214.SAMHSA grant
			 program for development and implementation of curricula for continuing
			 education on serious mental illnessTitle V of the Public Health Service Act is
			 amended by inserting after section 520I (42 U.S.C. 290bb–40) the
			 following:
					
						520I–1.Curricula
				for continuing education on serious mental illness
							(a)GrantsThe Secretary may award grants to eligible
				entities for the development and implementation of curricula for providing
				continuing education and training to health care professionals on identifying,
				referring, and treating individuals with serious mental illness.
							(b)Eligible
				entitiesTo be eligible to seek a grant under this section, an
				entity shall be a public or nonprofit entity that—
								(1)provides
				continuing education or training to health care professionals; or
								(2)applies for the
				grant in partnership with another entity that provides such education and
				training.
								(c)PreferenceIn
				awarding grants under this section, the Secretary shall give preference to
				eligible entities proposing to develop and implement curricula for providing
				continuing education and training to—
								(1)health care
				professionals in primary care specialities; or
								(2)health care
				professionals who are required, as a condition of State licensure, to
				participate in continuing education or training specific to mental
				health.
								(d)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for fiscal years 2014 through
				2018.
							.
				215.Clarification
			 of HIPAA training requirements regarding disclosure of protected health
			 information concerning individuals with mental health disordersNot later than 6 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall issue
			 guidance regarding the requirements of section 164.530(b) of title 45, Code of
			 Federal Regulations, so as to ensure that training under such section includes
			 a clear explanation of the circumstances under which health care professionals
			 and other covered entities (as such term is defined for purposes of regulations
			 promulgated under section 264(c) of the Health Insurance Portability and
			 Accountability Act of 1996) are permitted or required to disclose protected
			 health information concerning individuals with a mental health disorder.
				CExpanding Access
			 to Mental Health Services
				221.Advancing
			 Wellness and Resilience in Education (AWARE) Initiative
					(a)Children and
			 adolescents, violence, and school- and community-Based mental health
						(1)In
			 generalThe first section 581 (in the first part G relating to
			 projects for children and violence) of the Public Health Service Act
			 (42 U.S.C. 290hh)
			 is amended to read as follows:
							
								581.Children and
				adolescents, violence, and school- and community-based mental health
									(a)In
				generalThe Secretary shall,
				directly or through grants, contracts, or cooperative agreements awarded to
				local educational agencies and other public entities, assist schools and local
				communities in implementing a comprehensive mental health program that—
										(1)assists children
				and adolescents in dealing with trauma and violence;
										(2)provides
				comprehensive, age-appropriate mental health services and supports;
										(3)is linguistically
				and culturally appropriate; and
										(4)incorporates
				age-appropriate strategies of positive behavioral interventions and
				supports.
										(b)Collaboration;
				consultationThe Secretary
				shall carry out this section—
										(1)in collaboration
				with the Secretary of Education; and
										(2)in consultation
				with the Attorney General of the United States.
										(c)ActivitiesIn
				carrying out subsection (a), the Secretary may—
										(1)provide financial and technical support to
				enable schools and local communities to implement a comprehensive mental health
				program described in such subsection;
										(2)facilitate
				community partnerships among families, students, law enforcement agencies,
				education systems, mental health and substance use disorder service systems,
				family-based mental health service systems, welfare agencies, health care
				systems (including physicians), faith-based programs, trauma networks, and
				other community-based systems; and
										(3)establish
				mechanisms for children and adolescents to report incidents of violence or
				plans by other children, adolescents, or adults to commit violence.
										(d)Requirements
										(1)In
				generalTo be eligible for an
				award under this section, an entity shall—
											(A)be a partnership
				between a local educational agency and at least one community program or agency
				that is involved in mental health activities; and
											(B)submit an
				application that—
												(i)is
				endorsed by all members of the partnership;
												(ii)designates an entity to serve as
				coordinator of the activities to be funded through the award; and
												(iii)contains the
				assurances described in paragraph (2).
												(2)Required
				assurancesAn application
				under paragraph (1) for a comprehensive mental health program shall contain
				assurances as follows:
											(A)The local
				educational agency involved will enter into a memorandum of
				understanding—
												(i)with—
													(I)at least one of
				each of the following: a public or private mental health entity, a health care
				entity, a law enforcement or juvenile justice entity, a child welfare agency, a
				family-based mental health entity, a family or family organization, and a
				trauma network; and
													(II)any other
				community-based entities deemed appropriate by the local educational agency;
				and
													(ii)that
				specifies—
													(I)the
				responsibilities of each partner with respect to the activities to be carried
				out;
													(II)how each partner
				will be accountable for carrying out such responsibilities; and
													(III)the amount of
				non-Federal funding or in-kind contributions that each such partner will
				contribute in order to sustain the program.
													(B)The program will
				address—
												(i)the promotion of
				the social, emotional, and behavioral health of all students in an environment
				that is conducive to learning;
												(ii)the reduction in the likelihood of at-risk
				students developing social, emotional, or behavioral health problems, or
				substance use disorders;
												(iii)the early identification of social,
				emotional, or behavioral problems, or substance use disorders, and the
				provision of early intervention services;
												(iv)the treatment or referral for treatment of
				students with existing social, emotional, or behavioral health problems, or
				substance use disorders; and
												(v)the development
				and implementation of programs to assist children and adolescents in dealing
				with trauma and violence.
												(C)For appropriate school personnel, the
				program will provide in-service training on—
												(i)the techniques and
				supports needed for the early identification of children and adolescents with
				trauma histories and children and adolescents with, or at risk of, mental
				health disorders;
												(ii)the use of
				referral mechanisms that effectively link such children and adolescents to
				appropriate treatment and intervention services in the school and in the
				community and to followup when services are not available;
												(iii)strategies that
				promote a school-wide positive environment;
												(iv)strategies for promoting the social,
				emotional, mental, and behavioral health of all students; and
												(v)strategies to increase the knowledge and
				skills of school and community leaders about the impact of trauma and violence
				and on the application of a public health approach to comprehensive mental
				health programs.
												(D)For parents, siblings, and other family
				members of children and adolescents with mental health disorders, and for
				members of the community, the program will provide training on—
												(i)the techniques and
				supports described in subparagraph (C)(i);
												(ii)the referral
				mechanisms and followup described in subparagraph (C)(ii); and
												(iii)the strategies
				described in clauses (iii), (iv), and (v) of subparagraph (C).
												(E)A plan will be
				developed and implemented to sustain the program after funding under this
				section terminates.
											(F)The local educational agency partnership
				involved will be supported by the appropriate State educational and mental
				health authority to ensure that the sustainability of the program is
				established after funding under this section terminates.
											(G)The program
				will—
												(i)be
				based on evidence-based practices, including those related to trauma;
												(ii)be implemented in
				a culturally and linguistically appropriate manner;
												(iii)be coordinated
				with early intervening activities carried out under the Individuals with
				Disabilities Education Act; and
												(iv)include a broad needs assessment of youth
				who drop out of school due to policies of zero tolerance with
				respect to drugs, alcohol, or weapons and an inability to obtain appropriate
				services.
												(H)The program will provide mental health
				services through qualified mental and behavioral health professionals who
				are—
												(i)certified or
				licensed by the State involved; and
												(ii)practicing within
				their area of expertise.
												(3)Compliance with
				HIPAAAn award recipient under this section shall be deemed to be
				a covered entity for purposes of compliance with the regulations promulgated
				under section 264(c) of the Health Insurance Portability and Accountability Act
				of 1996 with respect to any patient records developed through activities funded
				through the award.
										(e)Geographical
				distributionThe Secretary shall ensure that awards under this
				section are distributed equitably among the regions of the country and among
				urban and rural areas.
									(f)Duration of
				awardsThe period of an award under this section shall be 6
				years. An entity may receive only one award under this section, except that an
				entity that is providing services and supports on a regional basis may receive
				additional funding after the expiration of the preceding award period.
									(g)Program
				evaluation and outcome measures
										(1)Development of
				processThe Secretary shall
				develop a process for evaluating comprehensive mental health programs under
				this section that includes—
											(A)the development of
				guidelines for the submission of program data by an award recipient;
											(B)the development of
				outcome measures (in accordance with paragraph (2)) to be applied by such
				recipient, and used by the Secretary, to measure and evaluate the program’s
				effectiveness and success; and
											(C)the submission by
				such recipient of annual reports—
												(i)concerning the
				effectiveness and success of the program; and
												(ii)including data
				and other information relating to each outcome measure developed under
				subparagraph (B).
												(2)Outcome
				measures
											(A)Student and
				family measuresThe outcome measures developed under paragraph
				(1)(B) shall include outcome measures relating to students and families, which,
				at a minimum, should be designed to measure a program’s effectiveness
				in—
												(i)increasing social
				and emotional competency;
												(ii)increasing
				academic competency (as defined by Secretary);
												(iii)reducing
				disruptive and aggressive behaviors;
												(iv)improving child
				and adolescent functioning;
												(v)reducing substance
				use disorders;
												(vi)reducing
				suspensions, truancy, expulsions, and violence;
												(vii)increasing
				graduation rates (as defined under section 1111(b)(2)(C)(vi) of the Elementary
				and Secondary Education Act of 1965); and
												(viii)improving
				access to care for mental health disorders.
												(B)Local
				educational system measuresThe outcome measures developed under
				paragraph (1)(B) shall include outcome measures relating to local educational
				systems, which, at a minimum, should be designed to measure—
												(i)the effectiveness
				of—
													(I)formal partnership
				linkages among child and family-serving institutions, community support
				systems, and the educational system in addressing mental health disorders;
				and
													(II)training and
				professional development programs, including culturally and linguistically
				appropriate training for appropriate school personnel; and
													(ii)the progress
				in—
													(I)improving the perception of a safe and
				supportive learning environment among school staff, students, and
				parents;
													(II)improving the
				identification of students in need of more intensive mental health services and
				referral of such students to early intervention and clinical mental health
				services;
													(III)improving access
				to clinical assessment and treatment services within the context of the local
				community to students posing a danger to themselves or others; and
													(IV)improving rates
				of matriculation to postsecondary school and reducing referrals to the juvenile
				justice system.
													(3)Evaluation and
				dissemination by Secretary
											(A)EvaluationThe
				Secretary shall annually submit to Congress a report on the effectiveness and
				success of the programs under this section, based on the data submitted under
				paragraph (1)(C).
											(B)DisseminationThe
				Secretary shall establish comprehensive information and education programs to
				disseminate to the general public and to health care professionals findings and
				conclusions based on the data submitted under paragraph (1)(C).
											(4)Limitation on
				evaluation activitiesAn award recipient shall not use more than
				10 percent of amounts received under this section to carry out evaluation
				activities.
										(h)DefinitionIn
				this section, the terms children and adolescents and child
				and adolescent refer to individuals under 22 years of age.
									(i)Funding
										(1)Amount of
				awardsAn award to an entity
				under this section shall not exceed $1,000,000 for each of fiscal years 2014
				through 2018. The Secretary shall determine the amount of each award based on
				the population of children and adolescents in the area to be served through the
				award.
										(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for fiscal years 2014 through
				2018.
										.
						(2)Technical
			 amendmentsThe second part G (relating to services provided
			 through religious organizations) of title V of the Public Health Service Act
			 (42 U.S.C. 290kk et
			 seq.) is amended—
							(A)by redesignating
			 such part as part J; and
							(B)by redesignating
			 sections 581 through 584 as sections 596 through 596C, respectively.
							(3)Conforming
			 amendmentPart G of title V
			 of the Public Health Service Act (42 U.S.C. 290hh et seq.), as
			 amended by this subsection, is further amended by striking the part heading and
			 inserting the following:
							
								GSchool-based
				mental
				health
								.
						(b)Garrett Lee
			 Smith Memorial Act reauthorization
						(1)Suicide
			 prevention technical assistance centerSection 520C of the Public
			 Health Service Act (42 U.S.C. 290bb–34) is
			 amended—
							(A)in the section
			 heading, by striking the section heading and inserting Suicide prevention technical assistance
			 center.;
							(B)in subsection (a),
			 by striking and in consultation with and all that follows
			 through the period at the end of paragraph (2) and inserting shall
			 establish a research, training, and technical assistance resource center to
			 provide appropriate information, training, and technical assistance to States,
			 political subdivisions of States, federally recognized Indian tribes, tribal
			 organizations, institutions of higher education, public organizations, or
			 private nonprofit organizations regarding the prevention of suicide among all
			 ages, particularly among groups that are at high risk for
			 suicide.;
							(C)by striking
			 subsections (b) and (c);
							(D)by redesignating
			 subsection (d) as subsection (b);
							(E)in subsection (b),
			 as so redesignated—
								(i)by
			 striking the subsection heading and inserting Responsibilities of the
			 center.;
								(ii)in
			 the matter preceding paragraph (1), by striking The additional
			 research and all that follows through nonprofit organizations
			 for and inserting The center established under subsection (a)
			 shall conduct activities for the purpose of;
								(iii)by
			 striking youth suicide each place such term appears and
			 inserting suicide;
								(iv)in
			 paragraph (1)—
									(I)by striking
			 the development or continuation of and inserting
			 developing and continuing; and
									(II)by inserting
			 for all ages, particularly among groups that are at high risk for
			 suicide before the semicolon at the end;
									(v)in
			 paragraph (2), by inserting for all ages, particularly among groups that
			 are at high risk for suicide before the semicolon at the end;
								(vi)in
			 paragraph (3), by inserting and tribal after
			 statewide;
								(vii)in
			 paragraph (5), by inserting and prevention after
			 intervention;
								(viii)in paragraph
			 (8), by striking in youth;
								(ix)in
			 paragraph (9), by striking and behavioral health and inserting
			 health and substance use disorder; and
								(x)in
			 paragraph (10), by inserting conducting before
			 other; and
								(F)by striking
			 subsection (e) and inserting the following:
								
									(c)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for fiscal years 2014 through
				2018.
									.
							(2)Youth suicide
			 early intervention and prevention strategiesSection 520E of the
			 Public Health Service Act (42 U.S.C. 290bb–36) is
			 amended—
							(A)in paragraph (1)
			 of subsection (a) and in subsection (c), by striking substance
			 abuse each place such term appears and inserting substance use
			 disorder;
							(B)in subsection
			 (b)(2)—
								(i)by
			 striking each State is awarded only 1 grant or cooperative agreement
			 under this section and inserting a State does not receive more
			 than 1 grant or cooperative agreement under this section at any 1 time;
			 and
								(ii)by
			 striking been awarded and inserting received;
			 and
								(C)by striking
			 subsection (m) and inserting the following:
								
									(m)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for fiscal years 2014 through
				2018.
									.
							(3)Mental health
			 and substance use disorder servicesSection 520E–2 of the Public
			 Health Service Act (42 U.S.C. 290bb–36b) is
			 amended—
							(A)in the section
			 heading, by striking and
			 behavioral health and inserting health and substance use disorder
			 services;
							(B)in subsection
			 (a)—
								(i)by
			 striking Services, and inserting Services
			 and;
								(ii)by
			 striking and behavioral health problems and inserting
			 health or substance use disorders; and
								(iii)by
			 striking substance abuse and inserting substance use
			 disorders;
								(C)in subsection
			 (b)—
								(i)in
			 the matter preceding paragraph (1), by striking for— and
			 inserting for one or more of the following:; and
								(ii)by
			 striking paragraphs (1) through (6) and inserting the following:
									
										(1)Educating
				students, families, faculty, and staff to increase awareness of mental health
				and substance use disorders.
										(2)Operating
				hotlines.
										(3)Preparing
				informational material.
										(4)Providing outreach
				services to notify students about available mental health and substance use
				disorder services.
										(5)Administering
				voluntary mental health and substance use disorder screenings and
				assessments.
										(6)Supporting the
				training of students, faculty, and staff to respond effectively to students
				with mental health and substance use disorders.
										(7)Creating a network
				infrastructure to link colleges and universities with health care providers who
				treat mental health and substance use
				disorders.
										;
								(D)in subsection
			 (c)(5), by striking substance abuse and inserting
			 substance use disorder;
							(E)in subsection
			 (d)—
								(i)in
			 the matter preceding paragraph (1), by striking An institution of higher
			 education desiring a grant under this section and inserting To
			 be eligible to receive a grant under this section, an institution of higher
			 education;
								(ii)in
			 paragraph (1)—
									(I)by striking
			 and behavioral health and inserting health and substance
			 use disorder; and
									(II)by inserting
			 , including veterans as appropriate, after
			 students; and
									(iii)in
			 paragraph (2), by inserting , which may include, as appropriate and in
			 accordance with subsection (b)(7), a plan to seek input from relevant
			 stakeholders in the community, including appropriate public and private
			 entities, in order to carry out the program under the grant before the
			 period at the end;
								(F)in subsection
			 (e)(1), by striking and behavioral health problems and inserting
			 health and substance use disorders;
							(G)in subsection
			 (f)(2)—
								(i)by
			 striking and behavioral health and inserting health and
			 substance use disorder; and
								(ii)by
			 striking suicide and substance abuse and inserting
			 suicide and substance use disorders; and
								(H)by amending
			 subsection (h) to read as follows:
								
									(h)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated such sums as may be
				necessary for fiscal years 2014 through
				2018.
									.
							(c)Mental health
			 awareness training grantsFor
			 provisions of the Advancing Wellness and Resilience in Education (AWARE)
			 Initiative relating to mental health awareness training for school and
			 emergency services personnel, see section 213 of this Act.
					(d)EvaluationNot later than the end of fiscal year 2017,
			 the Secretary of Health and Human Services shall submit to the Congress a
			 report on the implementation and effectiveness of the activities carried out
			 under sections 581, 520C, 520E, and 520E–2 of the Public Health Service Act, as
			 amended by this section, and section 520J of the Public Health Service Act, as
			 amended by section 213.
					222.SAMHSA and HRSA
			 integration of mental health services into primary care settingsTitle V of the Public Health Service Act is
			 amended by inserting after section 520K (42 U.S.C. 290bb–42) the
			 following:
					
						520K–1.Awards for
				co-locating mental health services in primary care settings
							(a)Program
				authorizedThe Secretary,
				acting through the Administrators of the Substance Abuse and Mental Health
				Services Administration and the Health Resources and Services Administration,
				shall award grants, contracts, and cooperative agreements to eligible entities
				for the provision of coordinated and integrated mental health services and
				primary health care.
							(b)Eligible
				entitiesTo be eligible to seek a grant, contract, or cooperative
				agreement this section, an entity shall be a public or nonprofit entity.
							(c)Use of
				fundsAn eligible entity receiving an award under this section
				shall use the award for the provision of coordinated and integrated mental
				health services and primary health care through—
								(1)the co-location of
				mental health services in primary care settings;
								(2)the use of care
				management services to facilitate coordination between mental health and
				primary care providers;
								(3)the use of
				information technology (such as telemedicine)—
									(A)to facilitate
				coordination between mental health and primary care providers; or
									(B)to expand the
				availability of mental health services; or
									(4)the provision of
				training and technical assistance to improve the delivery, effectiveness, and
				integration of mental health services into primary care settings.
								(d)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for fiscal years 2014 through
				2018.
							.
				223.Children’s
			 recovery from traumaSection
			 582 of the Public Health Service Act (42 U.S.C. 290hh–1) is
			 amended—
					(1)in subsection (a),
			 by striking developing programs and all that follows and
			 inserting “developing and maintaining programs that provide for—
						
							(1)the continued
				operation of the National Child Traumatic Stress Initiative (referred to in
				this section as the NCTSI), including a coordinating center, that
				focuses on the mental, behavioral, and biological aspects of psychological
				trauma response; and
							(2)the development of
				knowledge with regard to evidence-based practices for identifying and treating
				mental, behavioral, and biological disorders of children and youth resulting
				from witnessing or experiencing a traumatic
				event.
							;
					(2)in subsection (b)
			 by striking subsection (a) related and all that follows through
			 the end of the subsection and inserting subsection (a)(2) (related to
			 the development of knowledge on evidence-based practices for treating mental,
			 behavioral, and biological disorders associated with psychological trauma), the
			 Secretary shall give priority to universities, hospitals, mental health
			 agencies, and other programs that have established clinical expertise and
			 research experience in the field of trauma-related mental
			 disorders.;
					(3)by redesignating
			 subsections (c) through (g) as subsections (e) through (i),
			 respectively;
					(4)by inserting after
			 subsection (b), the following:
						
							(c)National Child
				Traumatic Stress InitiativeThe NCTSI coordinating center
				shall—
								(1)collect, analyze,
				and report NCTSI-wide child treatment process and outcome data regarding the
				early identification and delivery of evidence-based treatment and services for
				children and families served by the NCTSI grantees;
								(2)facilitate the
				coordination of training initiatives in evidence-based and trauma-informed
				treatments, interventions, and practices offered to NCTSI grantees, providers,
				and partners; and
								(3)collaborate, as
				appropriate, with the Secretary in the dissemination of evidence-based and
				trauma-informed interventions, treatments, products, and other resources to
				appropriate stakeholders.
								(d)ReviewThe
				Secretary shall, consistent with the peer review process, ensure that NCTSI
				applications are reviewed by appropriate experts in the field, including
				experts in child
				trauma.
							;
					(5)in subsection (e)
			 (as so redesignated), by striking with respect to centers of excellence
			 are distributed equitably among the regions of the country and
			 inserting are distributed equitably among the regions of the United
			 States;
					(6)in subsection (g)
			 (as so redesignated), by striking recipient may not exceed 5
			 years and inserting recipient shall not be less than 4 years,
			 but shall not exceed 5 years; and
					(7)by amending
			 subsection (h) (as so redesignated) to read as follows:
						
							(h)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated such sums as may be
				necessary for fiscal years 2014 through
				2018.
							.
					224.Information on
			 geriatric mental health disordersSection 520A(e) of the Public Health Service
			 Act (42 U.S.C.
			 290bb–32(e)) is amended by adding at the end the
			 following:
					
						(3)Geriatric mental
				health disordersThe Secretary shall, as appropriate, provide
				information to grantees regarding evidence-based practices for the prevention
				and treatment of geriatric mental health disorders and co-occurring mental
				health and substance use disorders among geriatric populations, as well as
				disseminate information about such evidence-based practices to States and
				nongrantees throughout the United
				States.
						.
				225.GAO study on
			 availability of inpatient bedsNot later than 2 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 conduct a study and submit a report to the Congress on—
					(1)the availability
			 of inpatient beds for treatment of mental health disorders;
					(2)the impact of such
			 availability on access to, and the quality of, mental health services;
			 and
					(3)the impact on
			 individuals with serious mental illness and on States of the exclusion from
			 medical assistance under section 1905(a) of the Social Security Act (42 U.S.C.
			 1396d(a)) of payment with respect to care or services for certain patients in
			 an institution for mental diseases.
					226.Reporting
			 requirements for block grants regarding mental health and substance use
			 disordersSection 1942 of the
			 Public Health Service Act (42 U.S.C. 300x–52) is amended to read as
			 follows:
					
						1942.Requirement of
				reports and audits by States
							(a)Block grants for
				community mental health services
								(1)Annual
				reportA funding agreement for a grant under section 1911 is
				that—
									(A)the State involved
				will prepare and submit to the Secretary an annual report on the activities
				funded through the grant; and
									(B)each such report
				shall be prepared by, or in consultation with, the State agency responsible for
				community mental health programs and activities.
									(2)Standardized
				form; contentsIn order to properly evaluate and to compare the
				performance of different States assisted under section 1911, reports under this
				section shall be in such standardized form and contain such information as the
				Secretary determines (after consultation with the States) to be
				necessary—
									(A)to secure an
				accurate description of the activities funded through the grant under section
				1911;
									(B)to determine the
				extent to which funds were expended consistent with the State’s application
				transmitted under section 1917(a); and
									(C)to describe the
				extent to which the State has met the goals and objectives it set forth in its
				State plan under section 1912(b).
									(3)Minimum
				contentsEach report under this section shall, at a minimum,
				include the following information:
									(A)(i)The number of
				individuals served by the State under subpart I (by class of
				individuals).
										(ii)The proportion of each class of such
				individuals which has health coverage.
										(iii)The types of services (as defined by the
				Secretary) provided under subpart I to individuals within each such
				class.
										(iv)The amounts spent under subpart I on each
				type of service (by class of individuals served).
										(B)Information on the
				status of mental health in the State, including information (by county and by
				racial and ethnic group) on each of the following:
										(i)The proportion of
				adolescents with serious mental illness (including major depression).
										(ii)The proportion of
				adults with serious mental illness (including major depression).
										(iii)The proportion
				of individuals with co-occurring mental health and substance use
				disorders.
										(iv)The proportion of
				children and adolescents with mental health disorders who seek and receive
				treatment.
										(v)The proportion of
				adults with mental health disorders who seek and receive treatment.
										(vi)The proportion of
				individuals with co-occurring mental health and substance use disorders who
				seek and receive treatment.
										(vii)The proportion
				of homeless adults with mental health disorders who receive treatment.
										(viii)The number of
				primary care facilities that provide mental health screening and treatment
				services onsite or by paid referral.
										(ix)The number of
				primary care physician office visits that include mental health screening
				services.
										(x)The number of
				juvenile residential facilities that screen admissions for mental health
				disorders.
										(xi)The number of
				deaths attributable to suicide.
										(C)Information on the
				number and type of health care practitioners licensed in the State and
				providing mental health-related services.
									(4)Availability of
				reportsThe Secretary shall,
				upon request, provide a copy of any report under this section to any interested
				public agency.
								(b)Block grants for
				prevention and treatment of substance use disorders
								(1)Annual
				reportA funding agreement for a grant under section 1921 is
				that—
									(A)the State involved
				will prepare and submit to the Secretary an annual report on the activities
				funded through the grant; and
									(B)each such report
				shall be prepared by, or in consultation with, the State agency responsible for
				substance use disorder programs and activities.
									(2)Standardized
				form; contentsIn order to properly evaluate and to compare the
				performance of different States assisted under section 1921, reports under this
				section shall be in such standardized form and contain such information as the
				Secretary determines (after consultation with the States) to be
				necessary—
									(A)to secure an
				accurate description of the activities funded through the grant under section
				1921;
									(B)to determine the
				extent to which funds were expended consistent with the State’s application
				transmitted under section 1932(a); and
									(C)to describe the
				extent to which the State has met the goals and objectives it set forth in its
				State plan under section 1932(b).
									(3)Minimum
				contentsEach report under this section shall, at a minimum,
				include the following information:
									(A)(i)The number of
				individuals served by the State under subpart II (by class of
				individuals).
										(ii)The proportion of each class of such
				individuals which has health coverage.
										(iii)The types of services (as defined by the
				Secretary) provided under subpart II to individuals within each such
				class.
										(iv)The amounts spent under subpart II on each
				type of service (by class of individuals served).
										(B)Information on the
				status of substance use disorders in the State, including information (by
				county and by racial and ethnic group) on each of the following:
										(i)The proportion of adolescents using alcohol
				or other addictive drugs (including nicotine).
										(ii)The proportion of
				adults (including pregnant women) using alcohol or other addictive drugs
				(including nicotine).
										(iii)The proportion
				of adolescents using prescription drugs for nonmedical purposes.
										(iv)The proportion of
				adults using prescription drugs for nonmedical purposes.
										(v)The number of
				individuals (including pregnant women) admitted to substance use disorder
				treatment programs (including group home arrangements).
										(vi)The number of
				deaths attributable to alcohol.
										(vii)The number of
				deaths attributable to illicit drugs.
										(viii)The number of
				deaths attributable to prescription drugs.
										(C)Information on the
				number and type of health care practitioners licensed in the State and
				providing substance use disorder-related services.
									(4)Availability of
				reportsThe Secretary shall,
				upon request, provide a copy of any report under this section to any interested
				public
				agency.
								.
				227.Mental health
			 parityIn the case of a group
			 health plan or health insurance coverage that provides both medical and
			 surgical benefits and mental health and substance use disorder benefits, the
			 Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act
			 of 2008 (subtitle B of title V of division C of Public Law 110–343) and the
			 amendments made thereby shall be construed to ensure full parity of such
			 benefits, including—
					(1)at all levels of
			 medically appropriate treatment; and
					(2)with respect to
			 applicable medical management techniques.
					DPromoting Public
			 Awareness of Mental Health Disorders and Reducing Stigma of Such
			 Disorders
				231.Promoting
			 public awareness of mental health disorders and reducing stigma of such
			 disordersTitle V of the
			 Public Health Service Act is amended by inserting after section 520E–2 (42
			 U.S.C. 290bb–40) the following:
					
						520E–3.Promoting
				public awareness of mental health disorders and reducing stigma of such
				disorders
							(a)Program
				authorizedThe Secretary may,
				by awarding grants, contracts, and cooperative agreements to eligible entities,
				provide for planning, establishing, coordinating, and evaluating a nationwide
				public education campaign that is designed—
								(1)to promote public
				awareness and understanding of mental health disorders, including serious
				mental illness; and
								(2)to reduce the
				stigma associated with mental health disorders.
								(b)Eligible
				entitiesTo be eligible to seek an award under this section, an
				entity shall be a public or nonprofit entity with demonstrated expertise in
				conducting a public health-related campaign.
							(c)ActivitiesThe
				public education campaign under this section shall include—
								(1)national education
				and outreach through television advertisements, radio advertisements,
				Internet-based resources, social media, and print media; and
								(2)community-based
				education and outreach.
								(d)PreferenceIn
				making awards under this section, the Secretary shall give preference to
				eligible entities that—
								(1)have demonstrated expertise in conducting a
				public health-related campaign that is focused on mental health disorders;
				and
								(2)are proposing
				public education campaigns that will—
									(A)be carried out in
				partnership with local community partners; and
									(B)emphasize
				education and outreach targeting children, adolescents, and young adults
				through 24 years of age.
									(e)ConsultationIn carrying out this section, the Secretary
				shall consult with each of the following stakeholders:
								(1)Mental health
				consumers, including youth, adults, and family members.
								(2)Representatives of
				mental and behavioral health organizations.
								(3)Representatives of
				medical, public health, and behavioral health professional
				organizations.
								(4)Representatives of
				mental health providers, including community mental health centers.
								(5)Representatives of
				private- and public-sector groups with experience in the development of
				effective public health education campaigns.
								(6)Other stakeholders
				with relevant subject matter expertise as appropriate.
								(f)EvaluationAs
				a condition on receipt of an award under this section, an eligible entity shall
				agree—
								(1)to evaluate the
				effectiveness of activities funded through the award; and
								(2)to report the
				results of such evaluation to the Secretary.
								(g)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for fiscal years 2014 through
				2018.
							.
				IIIUnderstanding
			 the Epidemic of Gun Violence
			301.Reaffirming CDC
			 research authority
				(a)In
			 generalSection 391 of the
			 Public Health Service Act (42 U.S.C. 280b) is amended—
					(1)in subsection
			 (a)(1), by striking research relating to the causes, mechanisms,
			 prevention, diagnosis, treatment of injuries, and rehabilitation from
			 injuries; and inserting
						
							research,
			 including data collection, relating to—(A)the causes, mechanisms, prevention,
				diagnosis, and treatment of injuries, including with respect to gun violence;
				and
							(B)rehabilitation
				from such injuries;
							;
				and
					(2)by adding at the
			 end the following new subsection:
						
							(c)No advocacy or
				promotion of gun controlNothing in this section shall be construed
				to—
								(1)authorize the
				Secretary to give assistance, make grants, or enter into cooperative agreements
				or contracts for the purpose of advocating or promoting gun control; or
								(2)permit a recipient
				of any assistance, grant, cooperative agreement, or contract under this section
				to use such assistance, grant, agreement, or contract for the purpose of
				advocating or promoting gun
				control.
								.
					(b)Authorization of
			 appropriationsSection 394A of the Public Health Service Act (42
			 U.S.C. 280b–3) is amended by striking authorized to be
			 appropriated and all that follows through the end and inserting the
			 following: authorized to be appropriated such sums as may be necessary
			 for fiscal years 2014 through 2018..
				302.National
			 violent death reporting systemThe Secretary of Health and Human Services,
			 acting through the Director of the Centers for Disease Control and Prevention,
			 shall improve, particularly through the inclusion of additional States, the
			 National Violent Death Reporting System, as authorized by title III of the
			 Public Health Service Act (42 U.S.C. 241 et seq.). Participation in the system
			 by the States shall be voluntary.
			303.Protecting
			 confidential doctor-patient relationshipSection 2717(c) of the Public Health Service
			 Act (42 U.S.C. 300gg–17(c)) is amended by adding at the end the following new
			 paragraph:
				
					(6)Rule of
				constructionNotwithstanding
				the previous provisions of this subsection, none of the authorities provided to
				the Secretary under the Patient Protection and Affordable Care Act, an
				amendment made by that Act, or this subsection shall be construed to prohibit a
				physician or other health care provider from—
						(A)asking a patient
				about the ownership, possession, use, or storage of a firearm or ammunition in
				the home of such patient;
						(B)speaking to a
				patient about gun safety; or
						(C)reporting to the
				authorities a patient’s threat of
				violence.
						.
			
